      Case 4:19-cv-00268-WTM-CLR Document 8 Filed 01/28/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION


 TAVORIS L. JOHNSON,

        Plaintiff,

 V.                                                  CASE NO. CV419-268


 SHERIFF JOHN T. WILCHER,

        Defendant.



                                      ORDER


        Before   the    Court    is   the    Magistrate   Judge's     Report   and

Recommendation         {Doc.    7),   to    which   Plaintiff   has    not   filed

objections. After a careful de novo review of the record, the

Report and Recommendation is ADOPTED as the Court's opinion in

this case. Therefore, Plaintiff's Motion for Leave to Proceed In

Forma    Pauperis      (Doc.    2) is DENIED.       Additionally,     Plaintiff's

complaint is DISMISSED WITHOUT PREJUDICE because                  Plaintiff has

failed to pay the $400.00 filing fee. The Clerk of Court is

DIRECTED to CLOSE this case.


      SO ORDERED this                 day of January 2021.



                                       WILLIAM T. MOORE,^R.
                                                    iRP . (r^-Q
                                        UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA
